United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2876
                        ___________________________

                                 Tommy L. Phillips

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

     Kilolo Kijakazi, Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: April 21, 2022
                              Filed: April 26, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

    Tommy Phillips appeals the district court’s1 order affirming the decision of the
Commissioner of the Social Security Administration, which awarded him disability

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
insurance benefits (DIB) and supplemental security income (SSI) based on claims
filed in 2017, but denied his request to reopen his prior DIB and SSI claims filed in
2012. Upon careful review, we affirm. See Kraus v. Saul, 988 F.3d 1019, 1023-24
(8th Cir. 2021) (de novo review of district court’s judgment; Commissioner’s
decision will be upheld if it is supported by substantial evidence in record as whole
and is not based on any legal error).

       We agree that the district court lacked jurisdiction to review the
Commissioner’s refusal to reopen Phillips’s 2012 claims. See Efinchuk v. Astrue,
480 F.3d 846, 848 (8th Cir. 2007) (courts generally lack jurisdiction to review
Commissioner’s refusal to reopen prior proceeding); 20 C.F.R. §§ 404.903(l),
416.1403(a)(5) (denial of request to reopen prior determination is administrative
action not subject to judicial review). As Phillips has not challenged the merits of the
Commissioner’s favorable decision on his 2017 DIB and SSI claims, we find that the
district court properly affirmed that decision. Finally, we find no merit to Phillips’s
allegation of bias by the district court. See Liteky v. United States, 510 U.S. 540, 555
(1994) (judicial rulings alone almost never constitute valid basis for finding of bias).

      The judgment is affirmed.
                     ______________________________




                                          -2-